 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   TERRELL TRAYSHAWN JOHNSON,

 9                             Petitioner,                Case No. 19-1068-TSZ

10          v.                                            ORDER OF DISMISSAL

11   DEPARTMENT OF CORRECTIONS,

12                             Respondent.

13

14          Having reviewed the Report and Recommendation of the Honorable Michelle L.

15   Peterson, United States Magistrate Judge, Plaintiff’s objections thereto, docket no. 9, and the

16   remaining record, the Court finds and ORDERS:

17          (1)     The Court ADOPTS the Report and Recommendation.

18          (2)     This action is DISMISSED without prejudice for failure to exhaust state-court

19   remedies.

20          (3)     A certificate of appealability is DENIED as to all claims raised in the petition.

21   See 28 U.S.C. § 2253(c)(2); Miller-El v. Cockrell, 537 U.S. 322, 327 (2003).

22

23




     ORDER OF DISMISSAL - 1
 1          (4)    The Clerk is directed to send copies of this Order to the parties and to Judge

 2   Peterson.

 3          Dated this 26th day of September, 2019.



                                                         A
 4

 5
                                                         Thomas S. Zilly
 6
                                                         United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER OF DISMISSAL - 2
